 

Exhibit 10.1

 

INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT

 

This Agreement (“Agreement”) is made as of December 5, 2018 by and between
Monroe Capital Income Plus Corporation, a Maryland corporation (the “Company”),
and Monroe Capital BDC Advisors, LLC, a Delaware limited liability company (the
“Advisor”).

 

WITNESSETH:

 

WHEREAS, the Company is a closed-end, non-diversified management investment
company that intends to elect to be treated as a business development company
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”);

 

WHEREAS, the Advisor is an investment adviser that has registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”); and

 

WHEREAS, the Company desires to retain the Advisor to furnish investment
advisory services to the Company, and the Advisor wishes to be retained to
provide such services, on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Advisor hereby
agree as follows:

 

1. Duties of Advisor.

 

(a) Employment of Advisor. The Company hereby employs the Advisor to act as the
investment adviser to the Company and to manage the investment and reinvestment
of the assets of the Company, subject to the supervision of the Board of
Directors of the Company (the “Board”), during the term hereof and upon the
terms and conditions herein set forth, in accordance with:

 

(i) the investment objectives, policies and restrictions that are determined by
the Board from time to time and disclosed to the Advisor, which objectives,
policies and restrictions are those initially set forth in the Company’s
Registration Statement on Form 10 (Registration No. 000-55941), initially filed
with the Securities and Exchange Commission (the “SEC”) on June 1, 2018, as
amended from time to time;

 

(ii) the Investment Company Act and the Advisers Act, subject to the terms of
any exemptive order applicable to the Company; and

 

(iii) all other applicable federal and state laws, rules and regulations, and
the Company’s charter and bylaws.

 

The Advisor hereby accepts such employment and agrees during the term hereof to
render such services, subject to the payment of compensation provided for
herein.

 

(b) Certain Services. Without limiting the generality of Section 1(a), the
Advisor shall:

 

(i) determine the composition of the portfolio of the Company, the nature and
timing of the changes thereto and the manner of implementing such changes;

 

(ii) determine the securities that the Company will purchase, retain, or sell;

 

(iii) identify, evaluate and negotiate the structure of the investments made by
the Company (including performing due diligence on the Company’s prospective
portfolio companies);

 

(iv) execute, close, service and monitor the Company’s investments; and

 

(v) provide the Company with such other investment advisory, management,
research and related services as the Company may, from time to time, reasonably
require for the investment of its funds.

 

 

 

 

The Advisor shall have the power and authority on behalf of the Company to
effectuate its investment decisions for the Company, including the execution and
delivery of all documents relating to the Company’s investments and the placing
of orders for other purchase or sale transactions on behalf of the Company. In
the event that the Company determines to incur debt financing, the Advisor shall
arrange for such financing on the Company’s behalf, subject to the oversight and
any required approval of the Board. If it is necessary for the Advisor to make
investments on behalf of the Company through a special purpose vehicle, the
Advisor shall have authority to create or arrange for the creation of such
special purpose vehicle and to make such investments through such special
purpose vehicle in accordance with the Investment Company Act.

 

(c) Sub-Advisers. Subject to the requirements of the Investment Company Act
(including any approval by the vote of holders of a majority of outstanding
voting securities of the Company required under Section 15(a) of the Investment
Company Act), the Advisor is hereby authorized (but not required) to enter into
one or more sub-advisory agreements with other investment advisers (each, a
“Sub-Adviser”) pursuant to which the Advisor may obtain the services of the
Sub-Adviser(s) to assist the Advisor in providing the investment advisory
services required to be provided by the Advisor under this Agreement.
Specifically, the Advisor may retain a Sub-Adviser to recommend specific
securities or other investments based upon the Company’s investment objectives,
policies and restrictions, and work, along with the Advisor, in structuring,
negotiating, arranging or effecting the acquisition or disposition of such
investments and monitoring investments on behalf of the Company, subject in all
cases to the oversight of the Advisor and the Board. Any sub-advisory agreement
entered into by the Advisor shall be in accordance with the requirements of the
Investment Company Act and other applicable federal and state law. The Advisor,
and not the Company, shall be responsible for any compensation payable to any
Sub-Adviser. Nothing in this subsection (c) will obligate the Advisor to pay any
expenses that are the expenses of the Company under Section 2.

 

(d) Independent Contractors. The Advisor, and any Sub-Adviser, shall for all
purposes herein each be deemed to be an independent contractor and, except as
expressly provided or authorized herein, shall have no authority to act for or
represent the Company in any way or otherwise be deemed an agent of the Company.

 

(e) Books and Records. The Advisor shall keep and preserve for the period
required by the Investment Company Act any books and records relevant to the
provision of its investment advisory services to the Company and shall
specifically maintain all books and records with respect to the Company’s
portfolio transactions and shall render to the Board such periodic and special
reports as the Board may reasonably request. The Advisor agrees that all records
that it maintains for the Company are the property of the Company and shall
surrender promptly to the Company any such records upon the Company’s request;
provided that the Advisor may retain a copy of such records.

 

2. Allocation of Costs and Expenses.

 

(a) Expenses Payable by Advisor. All investment professionals of the Advisor
and/or its affiliates, when and to the extent engaged in providing investment
advisory services required to be provided by the Advisor under this Agreement,
and the compensation and routine overhead expenses of such personnel allocable
to such services, shall be provided and paid for by the Advisor and/or its
affiliates and not by the Company.

 

(b) Expenses Payable by the Company. Other than those expenses specifically
assumed by the Advisor pursuant to Section 2(a), the Company shall bear all
costs and expenses that are incurred in its operation, administration and
transactions, including (without duplication) those relating to:

 

(i) organization and offering of the Company;

 

(ii) calculating the Company’s net asset value (including the cost and expenses
of any independent valuation firm);

 

(iii) fees and expenses incurred by the Advisor payable to third parties,
including agents, consultants or other advisors, in monitoring financial and
legal affairs for the Company and in conducting research and due diligence on
prospective investments and equity sponsors, analyzing investment opportunities,
structuring the Company’s investments and monitoring its portfolio companies on
an ongoing basis;

 

 

 

 

(iv) any and all fees, costs and expenses incurred in connection with the
incurrence of leverage and indebtedness of the Company, including borrowings,
dollar rolls, reverse purchase agreements, credit facilities, securitizations,
margin financing and derivatives and swaps, and including any principal or
interest on the Company’s borrowings and indebtedness (including, without
limitation, any fees, costs, and expenses incurred in obtaining lines of credit,
loan commitments, and letters of credit for the account of the Company and in
making, carrying, funding and/or otherwise resolving investment guarantees);

 

(v) offerings of the Company’s common stock and other securities;

 

(vi) investment advisory fees;

 

(vii) administration fees and expenses, if any, payable under the administration
agreement (the “Administration Agreement”) between the Company and the Advisor,
as administrator based upon the Company’s allocable portion of the Advisor’s
overhead in performing its obligations under the Administration Agreement,
including rent and the allocable portion of the cost of the Company’s chief
financial officer and chief compliance officer, if any, and their respective
staffs;

 

(viii) any and all fees, costs and expenses incurred in implementing or
maintaining third-party or proprietary software tools, programs or other
technology for the benefit of the Company (including, without limitation, any
and all fees, costs and expenses of any investment, books and records, portfolio
compliance and reporting systems such as “Wall Street Office,” “Everest” (Black
Mountain), “Mariana,” general ledger or portfolio accounting systems and similar
systems and services, including, without limitation, consultant, software
licensing, data management and recovery services fees and expenses);

 

(ix) transfer agent, dividend agent and custodial fees and expenses;

 

(x) federal and state registration fees;

 

(xi) all costs of registration and listing of the Company’s shares on any
securities exchange;

 

(xii) federal, state and local taxes;

 

(xiii) independent directors’ fees and expenses;

 

(xiv) costs of preparing and filing reports or other documents required by the
SEC or other regulators;

 

(xv) costs of any reports, proxy statements or other notices to stockholders,
including printing costs;

 

(xvi) fidelity bond, directors and officers/errors and omissions liability
insurance, and any other insurance premiums;

 

(xvii) direct costs and expenses of administration, including printing, mailing,
long distance telephone, copying, secretarial and other staff, independent
auditors and outside legal costs;

 

(xviii) proxy voting expenses; and

 

(xix) all other expenses incurred by the Company or the Advisor in connection
with administering the Company’s business.

 

3. Compensation of Advisor. The Company agrees to pay, and the Advisor agrees to
accept, as compensation for the services provided by the Advisor hereunder, a
base management fee (the “Base Management Fee”) and an incentive fee consisting
of two parts (collectively, the “Incentive Fee”) as hereinafter set forth. The
Company shall make any payments due hereunder to the Advisor or to the Advisor’s
designee as the Advisor may otherwise direct. To the extent permitted by
applicable law, the Advisor may elect, or the Company may adopt a deferred
compensation plan pursuant to which the Advisor may elect, to defer all or a
portion of its fees hereunder for a specified period of time.

 

(a) Base Management Fee. The Base Management Fee is payable quarterly in
arrears. Prior to any future quotation or listing of the Company’s securities on
a national securities exchange (an “Exchange Listing”) or any future quotation
or listing of its securities on any other public trading market, the base
management fee shall be calculated at an annual rate of 1.50% of average
invested assets (calculated as total assets excluding cash and including assets
financed using leverage) at the end of the two most recently completed calendar
quarters. Following an Exchange Listing, the Base Management Fee shall be
calculated at an annual rate of 1.75% of average invested assets.

 

 

 

 

(b) Incentive Fee. The Incentive Fee shall consist of two parts, as follows:

 

(i) The first part of the Incentive Fee (the “Income Based Fee”) shall be
calculated and payable quarterly in arrears based on the Company’s pre-incentive
fee net investment income for the calendar quarter. For purposes of this
Agreement, pre-incentive fee net investment income for any given calendar
quarter is calculated as (A) the sum of interest income, dividend income and any
other income (including any other fees such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Company
receives from portfolio companies, but excluding fees for providing managerial
assistance) accrued by the Company during the calendar quarter, minus (B) the
Company’s operating expenses for such quarter (including the Base Management
Fee, any expenses payable under the Administration Agreement and any interest
expense and dividends paid on any outstanding preferred stock, but excluding the
Incentive Fee). Pre-incentive fee net investment income shall include, in the
case of investments with a deferred interest feature (such as market discount,
debt instruments with payment in kind interest, preferred stock with payment in
kind dividends and zero-coupon securities), accrued income that the Company has
not yet received in cash. The Advisor is not under any obligation to reimburse
the Company for any part of the incentive fee it received that was based on
accrued interest that the Company never actually receives.

 

Pre-incentive fee net investment income shall not include any realized capital
gains, realized capital losses or unrealized capital appreciation or
depreciation.

 

In calculating the Income Based Fee for any given calendar quarter, the
Company’s pre-incentive fee net investment income, expressed as a rate of return
on the value of the Company’s net assets (defined as total assets less
indebtedness and before taking into account any incentive fees payable during
the period) at the end of the immediately preceding calendar quarter (the “Rate
of Return”), shall be compared to a hurdle rate of 1.50% per quarter (the
“Hurdle Rate”).

 

The Company shall pay the Advisor an Income Based Fee with respect to the
Company’s pre-incentive fee net investment income in each calendar quarter as
follows:

 

(A)no incentive fee in any calendar quarter in which the pre-incentive fee net
investment income does not exceed the Hurdle Rate of 1.50% (6% annually);

(B)100% of the Company’s pre-incentive fee net investment income with respect to
that portion of such pre-incentive fee net investment income, if any, that
exceeds the Hurdle Rate but is less than 1.76% in any calendar quarter prior to
an Exchange Listing or less than 1.88% in any calendar quarter following an
Exchange Listing; and

(C)prior to an Exchange Listing, 15% of the amount of pre-incentive fee net
investment income, if any, that exceeds 1.76% in any calendar quarter, or
following an Exchange Listing, 20% of the amount of pre-incentive fee net
investment income, if any, that exceeds 1.88% in any calendar quarter.

 

(ii) The second part of the Incentive Fee (the “Capital Gains Fee”) shall be
calculated and payable in arrears at the end of each fiscal year (or, upon
termination of this Agreement pursuant to Section 10, as of the termination
date) based on the Company’s net capital gains. For purposes of this Agreement,
net capital gains are calculated by subtracting (A) the sum of the Company’s
cumulative aggregate realized capital losses and aggregate unrealized capital
depreciation from (B) the Company’s cumulative aggregate realized capital gains.
If such amount is positive at the end of the relevant calendar year, then the
Capital Gains Fee for such year shall be equal to 15% of such amount, less the
aggregate amount of Capital Gains Fees paid in all prior years. If such amount
is negative, then there shall be no Capital Gains Fee for such year. If this
Agreement shall terminate as of a date that is not a calendar-year end, the
termination date shall be treated as though it were a calendar-year end for
purposes of calculating and paying a Capital Gains Fee. Any Capital Gains Fee
for any partial year shall be prorated based on the number of days in such year.

 

 

 

 

For purposes of this Agreement:

 

(A) cumulative aggregate realized capital gains are calculated as the sum of the
differences, if positive, between (1) the net sales price of each investment in
the Company’s portfolio when sold and (2) the original cost of such investment;

 

(B) cumulative aggregate realized capital losses are calculated as the absolute
value of the sum of the differences, if negative, between (1) the net sales
price of each investment in the Company’s portfolio when sold and (2) the
original cost of such investment; and

 

(C) aggregate unrealized capital depreciation is calculated as the absolute
value of the sum of the differences, if negative, between (1) the valuation of
each investment in the Company’s portfolio as of the end of the applicable
calculation date and (2) the original cost of such investment.

 

4. Representations, Warranties and Covenants of Advisor. The Advisor represents
and warrants that it is registered as an investment adviser under the Advisers
Act. The Advisor agrees that its activities shall at all times be in compliance
in all material respects with all applicable federal and state laws governing
its operations and investments, including the Investment Company Act and the
Advisers Act.

 

5. Excess Brokerage Commissions. The Advisor is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Company to pay a
member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Advisor determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution,
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Company’s portfolio, and
constitutes the best net results for the Company.

 

6. Proxy Voting. The Advisor shall be responsible for voting any proxies
solicited by an issuer of securities held by the Company in the best interest of
the Company and in accordance with the Advisor’s proxy voting policies and
procedures, as any such proxy voting policies and procedures may be amended from
time to time. The Company has been provided with a copy of the Advisor’s proxy
voting policies and procedures and has been informed as to how it can obtain
further information from the Advisor regarding proxy voting activities
undertaken on behalf of the Company.

 

7. Activities of Advisor. The services of the Advisor to the Company are not
exclusive, and the Advisor and/or any of its affiliates may engage in any other
business or render similar or different services to others, including, without
limitation, the direct or indirect sponsorship or management of other
investment-based accounts or commingled pools of capital, however structured,
having investment objectives similar to those of the Company, so long as its
services to the Company hereunder are not impaired thereby, and nothing in this
Agreement shall limit or restrict the right of any member, manager, partner,
officer or employee of the Advisor or any such affiliate to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Advisor shall be the only
investment adviser for the Company, subject to the Advisor’s right to enter into
sub-advisory agreements. The Advisor assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Advisor and its affiliates, as members,
directors, managers, partners, officers, employees or otherwise, and that the
Advisor and directors, officers, employees, partners, stockholders, members and
managers of the Advisor and its affiliates are or may become similarly
interested in the Company as stockholders or otherwise.

 

 

 

 

8. Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a member, manager, partner, officer or employee of the Advisor or the
Administrator is or becomes a director, officer and/or employee of the Company
and acts as such in any business of the Company, then such member, manager,
partner, officer and/or employee of the Advisor or the Administrator shall be
deemed to be acting in such capacity solely for the Company, and not as a
member, manager, partner, officer or employee of the Advisor or the
Administrator or under the control or direction of the Advisor or the
Administrator, even if paid by the Advisor or the Administrator.

 

9. Limitation of Liability of Advisor; Indemnification. The Advisor and its
affiliates and its and its affiliates’ respective directors, officers,
employees, members, managers, partners and stockholders (each of whom shall be
deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) shall not be liable to the Company or its subsidiaries or its and its
subsidiaries’ respective directors, officers, employees, members, managers,
partners or stockholders for any action taken or omitted to be taken by the
Advisor in connection with the performance of any of its duties or obligations
under this Agreement or otherwise as an investment adviser of the Company,
except to the extent specified in Section 36(b) of the Investment Company Act
concerning loss resulting from a breach of fiduciary duty (as the same is
finally determined by judicial proceedings) with respect to the receipt of
compensation for services. The Company shall indemnify, defend and protect the
Indemnified Parties and hold them harmless from and against all claims or
liabilities (including reasonable attorneys’ fees) and other expenses reasonably
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or in connection with the performance of any of the Advisor’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the foregoing provisions of this Section 9 to
the contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against, or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misconduct, bad faith or gross negligence in the performance
of the Advisor’s duties and obligations under this Agreement or by reason of the
reckless disregard of the Advisor’s duties and obligations under this Agreement
(as the same shall be determined in accordance with the Investment Company Act
and any interpretations or guidance by the SEC or its staff thereunder).

 

10. Effectiveness, Duration and Termination.

 

(a) This Agreement shall become effective as of the Closing Date. This Agreement
shall remain in effect for two years after such date, and thereafter shall
continue automatically for successive annual periods; provided that such
continuance is specifically approved at least annually by:

 

(i) the vote of the Board, or by the vote of holders of a majority of the
outstanding voting securities of the Company; and

 

(ii) the vote of a majority of the Company’s directors who are not “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any party hereto, in accordance with the requirements of the Investment
Company Act.

 

(b) This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, by (i) the vote of holders of a majority
of the outstanding voting securities of the Company, (ii) the vote of the Board,
or (iii) the Advisor.

 

(c) This Agreement shall automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act); provided that nothing herein shall cause this Agreement
to terminate upon or otherwise restrict a transaction that does not result in a
change of actual control or management of the Advisor.

 

(d) The provisions of Section 9 of this Agreement shall remain in full force and
effect, and the Advisor shall remain entitled to the benefits thereof,
notwithstanding any termination or expiration of this Agreement. Further,
notwithstanding the termination or expiration of this Agreement as aforesaid,
the Advisor shall be entitled to any amounts owed under Section 3 through the
date of termination or expiration and Section 9 shall continue in force and
effect and apply to the Advisor and its representatives as and to the extent
applicable.

 

11. Third Party Beneficiaries. Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any person other than the parties
hereto and the Indemnified Parties any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

 

 

 

12. Amendments of this Agreement. This Agreement may not be amended or modified
except by an instrument in writing signed by both parties hereto, and upon the
consent of stockholders of the Company in conformity with the requirements of
the Investment Company Act.

 

13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and the applicable
provisions of the Investment Company Act, if any. To the extent that the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the applicable provisions of the Investment Company Act, if any,
the latter shall control. The parties hereto unconditionally and irrevocably
consent to the exclusive jurisdiction of the federal and state courts located in
the State of New York and waive any objection with respect thereto, for the
purpose of any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

14. No Waiver. The failure of either party hereto to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.

 

15. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

16. Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.

 

18. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the parties hereto
at their respective principal executive office addresses.

 

19. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the parties
hereto with respect to such subject matter.

 

20. Certain Matters of Construction.

 

(a) The words “hereof,” “herein,” “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof.

 

(b) Definitions shall be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neuter
gender shall include each other gender.

 

(c) The word “including” shall mean including without limitation.

 

[Remainder of Page Intentionally Blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  MONROE CAPITAL CORPORATION         By: /s/ Theodore L. Koenig     Name:
Theodore L. Koenig     Title: President and Chief Executive Officer

 

  MONROE CAPITAL BDC ADVISORS, LLC         By: /s/ Theodore L. Koenig     Name:
Theodore L. Koenig     Title: President and Chief Executive Officer

 



 

